UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6081


CAVELL DEVON WEST,

                Petitioner – Appellant,

          v.

HAROLD    CLARKE,     Director,    Virginia     Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00544-REP)


Submitted:   June 16, 2014                    Decided:   July 15, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cavell Devon West, Appellant Pro Se. Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cavell Devon West seeks to appeal the district court’s

order    dismissing       as     untimely    his       28    U.S.C.          §    2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of        the       denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,           537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that West has not made the requisite showing because he has not

preserved his challenge to the district court’s finding that the

petition was untimely.              Accordingly, we deny a certificate of

appealability,       deny      leave   to   proceed         in    forma          pauperis,      and

dismiss the appeal.             We dispense with oral argument because the

                                            2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3